IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-41091
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

PABLO ALFONSO FUENTES-CAMPOS,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-01-CR-217-1
                      --------------------
                          June 18, 2002

Before HIGGINBOTHAM, DAVIS, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

   Pablo Alfonso Fuentes-Campos appeals his conviction following

a guilty plea to illegal reentry.   He argues that the factual

basis was insufficient to support his guilty plea because it did

not establish that he was “present in the United States” and that

he was “found in Cameron County, Texas,” as charged in the

indictment.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-41091
                                -2-

   Federal Rule of Criminal Procedure 11(f) requires the

district court to ensure that there is a factual basis for the

plea by comparing “(1) the conduct to which the defendant admits

with (2) the elements of the offense charged in the indictment or

information” to ensure that the defendant understands not only

the nature of the charge but also that his conduct falls within

the charge.   United States v. Marek, 238 F.3d 310, 315 (5th Cir.)

(en banc) (citation omitted), cert. denied, 122 S. Ct. 37 (2001).

We review Fuentes’s challenge for plain error only.   See United

States v. Vonn, 122 S. Ct. 1043, 1046 (2002) (applying plain-

error review to unobjected-to Rule 11 violations).

   Fuentes did not voluntarily approach customs officials at a

port of entry, cf. United States v. Angeles-Mascote, 206 F.3d 529

(5th Cir. 2000), and, moreover, the factual recitation indicates

that the portion of the bridge on which the train was traveling

when he was found by U.S. Customs agents was located in Cameron

County, Texas.   Fuentes has therefore not established plain

error, and his conviction is AFFIRMED.